Name: Council Implementing Regulation (EU) 2017/395 of 7 March 2017 implementing Article 13 of Regulation (EU) No 356/2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Africa
 Date Published: nan

 8.3.2017 EN Official Journal of the European Union L 60/1 COUNCIL IMPLEMENTING REGULATION (EU) 2017/395 of 7 March 2017 implementing Article 13 of Regulation (EU) No 356/2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 356/2010 of 26 April 2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia (1), and in particular Article 13 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 April 2010 the Council adopted Regulation (EU) No 356/2010. (2) On 12 January 2017 the United Nations Security Council Committee established pursuant to United Nations Security Council Resolutions 751 (1992) and 1907 (2009) updated the information relating to 12 persons and one entity subject to restrictive measures. (3) Annex I to Regulation (EU) No 356/2010 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 356/2010 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2017. For the Council The President L. GRECH (1) OJ L 105, 27.4.2010, p. 1. ANNEX The entries concerning the persons and the entity listed below are replaced by the following entries: I. Persons 1. Yasin Ali Baynah (a.k.a. a) Ali, Yasin Baynah, b) Ali, Yassin Mohamed, c) Baynah, Yasin, d) Baynah, Yassin, e) Baynax, Yasiin Cali, f) Beenah, Yasin, g) Beenah, Yassin, h) Beenax, Yasin, i) Beenax, Yassin, j) Benah, Yasin, k) Benah, Yassin, l) Benax, Yassin, m) Beynah, Yasin, n) Binah, Yassin, o) Cali, Yasiin Baynax) Date of birth: 24 December 1965. Nationality: Somalia. Alt. Nationality: Sweden. Location: Rinkeby, Stockholm, Sweden; Mogadishu, Somalia. Date of UN designation: 12 April 2010. Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5774673 Yasin Ali Baynah has incited attacks against the Transitional Federal Government (TFG) and the African Union Mission in Somalia (AMISOM). He has also mobilised support and raised funds on behalf of the Alliance for the Re-Liberation of Somalia and Hisbul Islam, both of which have actively engaged in acts that threaten the peace and security of Somalia, including rejection of the Djibouti Agreement, and attacks on the TFG and AMISOM forces in Mogadishu. 2. Hassan Dahir Aweys (a.k.a. a) Ali, Sheikh Hassan Dahir Aweys, b) Awes, Hassan Dahir, c) Awes, Shaykh Hassan Dahir, d) Aweyes, Hassen Dahir, e) Aweys, Ahmed Dahir, f) Aweys, Sheikh, g) Aweys, Sheikh Hassan Dahir, h) Dahir, Aweys Hassan, i) Ibrahim, Mohammed Hassan, j) OAIS, Hassan Tahir, k) Uways, Hassan Tahir, l) Hassan, Sheikh) Date of birth: 1935. Citizen: Somalia. Nationality: Somalia. Location: Somalia. Date of UN designation: 12 April 2010. Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5774682 Hassan Dahir Aweys has acted and continues to act as a senior political and ideological leader of a variety of armed opposition groups responsible for repeated violations of the general and complete arms embargo and/or acts that threaten the Djibouti peace agreement, the Transitional Federal Government (TFG) and the African Union Mission in Somalia (AMISOM) forces. Between June 2006 and September 2007, AWEYSs served as chairman of the central committee of the Islamic Courts Union; in July 2008 he declared himself chairman of the Alliance for the Re-Liberation of Somalia-Asmara wing; and in May 2009 he was named chairman of Hisbul Islam, an alliance of groups opposed to the TFG. In each of these positions, AWEYS's statements and actions have demonstrated an unequivocal and sustained intention to dismantle the TFG and expel AMISOM by force from Somalia. 3. Hassan Abdullah Hersi Al-Turki (a.k.a. a) Al-Turki, Hassan, b) Turki, Hassan, c) Turki, Hassan Abdillahi Hersi, d) Turki, Sheikh Hassan, e) Xirsi, Xasan Cabdilaahi, f) Xirsi, Xasan Cabdulle) Date of birth: circa 1944. Place of birth: Ogaden Region, Ethiopia. Nationality: Somalia. Location: Somalia. Date of UN designation: 12 April 2010. Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5774683 Hassan Abdullah Hersi Al-Turki has been a senior leader of an armed militia group since the mid-1990s and had engaged in numerous arms embargo violations. In 2006, al-Turki contributed forces to the Islamic Courts Union take-over of Mogadishu and emerged as a military leader in the group, aligned with al-Shabaab. Since 2006, al-Turki has made territory under his control available for training by various armed opposition groups including al-Shabaab. In September 2007, al-Turki appeared in an al-Jazeera news video showing militia training under his leadership. 4. Ahmed Abdi aw-Mohamed (a.k.a. a) Abu Zubeyr, Muktar Abdirahman, b) Abuzubair, Muktar Abdulrahim, c) Aw Mohammed, Ahmed Abdi, d) Aw-Mohamud, Ahmed Abdi, e) Godane, f) Godani, g) Mukhtar, Shaykh, h) Zubeyr, Abu) Date of birth: 10 July 1977. Place of birth: Hargeysa, Somalia. Nationality: Somalia. Date of UN designation: 12 April 2010. Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5774684 Ahmed Abdi Aw-Mohamed is a senior leader of al-Shabaab and was publically named emir of the organisation in December 2007. He exercises command responsibility for al-Shabaab operations across Somalia. Aw-Mohamed has denounced the Djibouti peace process as a foreign conspiracy, and in a May 2009 audio recording to Somali media, he acknowledged that his forces were engaged in recent fighting in Mogadishu. 6. Bashir Mohamed Mahamoud (a.k.a. a) Bashir Mohamed Mahmoud, b) Bashir Mahmud Mohammed, c) Bashir Mohamed Mohamud, d) Bashir Mohamed Mohamoud, e) Bashir Yare, f) Bashir Qorgab, g) Gure Gap, h) Abu Muscab, i) Qorgab) Date of birth: a) 1979 b) 1980 c) 1981 d) 1982. Nationality: Somalia. Location: Mogadishu, Somalia. Date of UN designation: 12 April 2010. Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5774965 Bashir Mohamed Mahamoud is a military commander of al-Shabaab. Mahamoud was also one of approximately ten members on al-Shabaab's leadership council as of late 2008. Mahamoud and an associate were in charge of the 10 June 2009 mortar attack against the Somali Transitional Federal Government in Mogadishu. 8. Fares Mohammed Mana'a (a.k.a.: a) Faris Mana'a, b) Fares Mohammed Manaa) Date of birth: 8 February 1965. Place of birth: Sadah, Yemen. Passport No.: 00514146; Place of issue: Sanaa, Yemen. ID Card No.: 1417576; Place of issue: Al-Amana, Yemen; Date of issue: 7 January 1996. Date of UN designation: 12 April 2010. Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5774972 Fares Mohammed Mana'a has directly or indirectly supplied, sold or transferred to Somalia arms or related material in violation of the arms embargo. Mana'a is a known arms trafficker. In October 2009, the Yemeni government released a blacklist of arms dealers with Mana'a on top as part of an effort to stem the flood of weapons in the country, where weapons reportedly outnumber people. Faris Mana'a is a major weapons trafficker, and that's well known, according to June 2009 reporting by a U.S. journalist who is a commentator on Yemeni affairs, authors a semi-annual country report, and has contributed to Jane's Intelligence Group. In a December 2007 Yemen Times article, he is referenced as Sheikh Fares Mohammed Mana'a, an arms dealer. In a January 2008 Yemen Times article, he is referred to as Sheikh Faris Mana'a, an arms tradesman. As of mid-2008, Yemen continues to serve as a hub for illegal arms shipments to the Horn of Africa, particularly arms shipments by boat to Somalia. There are unconfirmed reports that Faris Mana'a has participated in shipments to Somalia on numerous occasions. In 2004, Mana was involved in weapons contracts from Eastern Europe for weapons allegedly marketed to Somali fighters. Despite the Somalia UN arms embargo since 1992, Mana'a's interest in trafficking arms into Somalia can be traced back at least to 2003. Mana'a made an offer to buy thousands of arms in 2003 from Eastern Europe, and indicated that he planned to sell some of the arms in Somalia. 9. Hassan Mahat Omar (a.k.a.: a) Hassaan Hussein Adam, b) Hassane Mahad Omar, c) Xassaan Xuseen Adan, d) Asan Mahad Cumar, e) Abu Salman, f) Abu Salmaan, g) Sheikh Hassaan Hussein) Date of birth: 10 April 1979. Place of birth: Garissa, Kenya. Nationality: Possibly Ethiopian. Passport No.: A 1180173 Kenya, expiry 20 August 2017. ID Card No.: 23446085. Location: Nairobi, Kenya. Date of UN designation: 28 July 2011. Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5774975 Hassan Mahat Omar is engaging in acts that threaten the peace, security or stability of Somalia. He is an Imam and one of the leaders of Masjid-ul-Axmar, an informal Al-Shabaab affiliated centre in Nairobi. He is also involved in recruiting new members and soliciting funds for Al-Shabaab, including online at the Al-Shabaab affiliated website alqimmah.net. In addition, he has issued fatwas calling for attacks against the TFG on an Al-Shabaab chat room site. 10. Omar Hammami (a.k.a.: a) Abu Maansuur Al-Amriki, b) Abu Mansour Al-Amriki, c) Abu Mansuur Al-Amriki, d) Umar Hammami, e) Abu Mansur Al-Amriki) Date of birth: 6 May 1984. Place of birth: Alabama, United States. Nationality: United States. Also believed to hold Syrian nationality. Passport No.: 403062567 (US). Social Security No: 423-31-3021 (US). Location: Somalia. Other information: Married to a Somali woman. Lived in Egypt in 2005 and moved to Somalia in 2009. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5774980 Date of UN designation: 28 July 2011. Omar Hammami is engaging in acts that threaten the peace, security or stability of Somalia. He is a senior member of Al-Shabaab. He is involved in recruitment, finance and payroll for foreign fighters in Somalia. He is described as an expert in explosives and warfare in general. Since October 2007 he has appeared in television reports and in Al-Shabaab propaganda videos. He has been shown in a video training Al-Shabaab fighters. He has also been shown in videos and on websites calling for more fighters to join Al-Shabaab. 12. Aboud Rogo Mohammed (aka (a) Aboud Mohammad Rogo, (b) Aboud Seif Rogo, (c) Aboud Mohammed Rogo, (d) Sheikh Aboud Rogo, (e) Aboud Rogo Muhammad, (f) Aboud Rogo Mohamed) Date of birth: 11 November 1960. Alt. dates of birth: (a) 11 November 1967, (b) 11 November 1969, (c) 1 January 1969. Place of birth: Lamu Island, Kenya. Date of UN designation: 25 July 2012. Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5775562 Kenya-based extremist Aboud Rogo Mohammed has threatened the peace, security, or stability of Somalia, by providing financial, material, logistical, or technical support to al-Shabaab, an entity listed by the UNSC Committee established pursuant to Resolution 751 (1992) concerning Somalia and Resolution 1907 (2009) concerning Eritrea for engaging in acts that directly or indirectly threaten the peace, security, or stability of Somalia. Aboud Rogo Mohammed is an extremist Islamic cleric based in Kenya. He continues to exert influence over extremist groups in East Africa as part of his campaign to promote violence throughout East Africa. Aboud Rogo's activities include fundraising for al-Shabaab. As the main ideological leader of Al Hijra, formerly known as the Muslim Youth Center, Aboud Rogo Mohammed has used the extremist group as a pathway for radicalisation and recruitment of principally Swahili-speaking Africans for carrying out violent militant activity in Somalia. In a series of inspirational lectures between February 2009 and February 2012, Aboud repeatedly called for the violent rejection of the Somali peace process. During these lectures, Rogo repeatedly called for the use of violence against both the United Nations and the African Union Mission in Somalia (AMISOM) forces in Somalia, and urged his audiences to travel to Somalia to join al-Shabaab's fight against the Kenyan Government. Aboud Rogo Mohammed also offers guidance on how Kenyan recruits joining al-Shabaab can evade detection by the Kenyan authorities, and which routes to follow when travelling from Mombasa and/or Lamu to Al-Shabaab strongholds in Somalia, notably Kismayo. He has facilitated the travel to Somalia of numerous Kenyan recruits for al-Shabaab. In September 2011, Rogo was recruiting individuals in Mombasa, Kenya, for travel into Somalia, presumably to conduct terrorist operations. In September 2008, Rogo held a fundraising meeting in Mombasa to help finance al-Shabaab activities in Somalia. 13. Abubaker Shariff Ahmed (aka (a) Makaburi, (b) Sheikh Abubakar Ahmed, (c) Abubaker Shariff Ahmed, (d) Abu Makaburi Shariff, (e) Abubaker Shariff, (f) Abubakar Ahmed) Date of birth: 1962. Alt. date of birth: 1967. Place of birth: Kenya. Location: Majengo area, Mombasa, Kenya. Date of UN designation: 23 August 2012. Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5775564 Abubaker Shariff Ahmed is a leading facilitator and recruiter of young Kenyan Muslims for violent militant activity in Somalia, and a close associate of Aboud Rogo. He provides material support to extremist groups in Kenya (and elsewhere in East Africa). Through his frequent trips to Al-Shabaab strongholds in Somalia, including Kismayo, he has been able to maintain strong ties with senior Al-Shabaab members. Abubaker Shariff Ahmed is also engaged in the mobilisation and management of funding for Al-Shabaab, an entity listed by the UNSC Committee established pursuant to Resolution 751 (1992) concerning Somalia and Resolution 1907 (2009) concerning Eritrea for engaging in acts that directly or indirectly threaten the peace, security, or stability of Somalia. Abubaker Shariff Ahmed has preached at mosques in Mombasa that young men should travel to Somalia, commit extremist acts, fight for Al-Qaida, and kill US citizens. Abubaker Shariff Ahmed was arrested in late December 2010 by Kenyan authorities on suspicion of involvement in the bombing of a Nairobi bus terminal. Abubaker Shariff Ahmed is also a leader of a Kenya-based youth organisation in Mombasa with ties to Al-Shabaab. As of 2010, Abubaker Shariff Ahmed acted as a recruiter and facilitator for Al-Shabaab in the Majengo area of Mombasa, Kenya. 14. Maalim Salman (aka (a) Mu'alim Salman, (b) Mualem Suleiman, (c) Ameer Salman, (d) Ma'alim Suleiman, (e) Maalim Salman Ali, (f) Maalim Selman Ali, (g) Ma'alim Selman, (h) Ma'alin Sulayman) Date of birth: circa 1979. Place of birth: Nairobi, Kenya. Location: Somalia. Date of UN designation: 23 September 2014. Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5818613 Maalim Salman was chosen by al-Shabaab leader Ahmed Abdi aw-Mohamed aka Godane to be the head of African foreign fighters for al-Shabaab. He has trained foreign nationals who were seeking to join al-Shabaab as African foreign fighters, and has been involved in operations in Africa targeting tourists, entertainment establishments, and churches. Although focused mainly on operations outside of Somalia, Salman is known to reside in Somalia and train foreign fighters in Somalia before dispatching them elsewhere. Some of al-Shabaab's foreign fighters also have a presence in Somalia. For example, Salman ordered al-Shabaab foreign fighters to southern Somalia in response to an African Union Mission in Somalia (AMISOM) offensive. Among other terrorist attacks, al-Shabaab was responsible for the attack on the Westgate shopping mall in Nairobi, Kenya in September 2013, which resulted in the deaths of at least 67 people. More recently, al-Shabaab claimed the August 31, 2014 attack on the National Intelligence and Security Agency prison in Mogadishu, killing three security guards and two civilians, and injuring 15 others. 15. Ahmed Diriye (aka (a) Sheikh Ahmed Umar Abu Ubaidah, (b) Sheikh Omar Abu Ubaidaha, (c) Sheikh Ahmed Umar, (d) Sheikh Mahad Omar Abdikarim, (e) Abu Ubaidah, (f) Abu Diriye) Date of birth: circa 1972. Place of birth: Somalia. Location: Somalia. Date of UN designation: 24 September 2014. Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5818614 Ahmed Diriye was appointed as the new emir of Al-Shabaab following the death of the previous leader Ahmed Abdi aw-Mohamed, an individual listed by the Security Council Committee pursuant to resolutions 751 (1992) and 1907 (2009). This was publicly announced in a statement by Al-Shabaab's spokesperson, Sheikh Ali Dheere, released on 6 September 2014. Diriye has been a senior member of Al-Shabaab and as the emir he exercises command responsibility for Al-Shabaab's operations. He will be directly responsible for Al-Shabaab's activities which continue to threaten the peace, security and stability of Somalia. Diriye has since adopted the Arabic name Sheikh Ahmed Umar Abu Ubaidah. II. Entities Al-Shabaab (a.k.a. a) Al-Shabab, b) Shabaab, c) The Youth, d) Mujahidin Al-Shabaab Movement, e) Mujahideen Youth Movement, f) Mujahidin Youth Movement, g) MYM, h) Harakat Shabab Al-Mujahidin, i) Hizbul Shabaab, j) Hisb'ul Shabaab, k) Al-Shabaab Al-Islamiya, l) Youth Wing, m) Al-Shabaab Al-Islaam, n) Al-Shabaab Al-Jihaad, o) The Unity Of Islamic Youth, p) Harakat Al-Shabaab Al-Mujaahidiin,q) Harakatul Shabaab Al Mujaahidiin, r) Mujaahidiin Youth Movement) Location: Somalia. Date of UN designation: 12 April 2010. Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5775567 Al-Shabaab has engaged in acts that directly or indirectly threaten the peace, security, or stability of Somalia, including but not limited to: acts that threaten the Djibouti Agreement of August 18, 2008, or the political process; and, acts that threaten the Transitional Federal Institutions (TFIs), the African Union Mission in Somalia (AMISOM), or other international peacekeeping operations related to Somalia. Al-Shabaab has also obstructed the delivery of humanitarian assistance to Somalia, or access to, or distribution of, humanitarian assistance in Somalia. According to the statement by the Chairman of the Security Council Committee established pursuant to resolution 751 (1992) concerning Somalia to the Security Council delivered on 29 July 2009, both Al-Shabaab and Hisb'ul Islam publicly and repeatedly claimed responsibility for the attacks by forces on the Transitional Federal Government (TFG) and AMISOM. Al-Shabaab had also claimed responsibility for the killing of TFG officials, and on 19 July 2009 had raided and shut down the field offices of UNOPS, UNDSS and UNDP in the Bay and Bakool regions, in violation of paragraph (c) of resolution 1844 (2008). Al-Shabaab has also repeatedly obstructed access to, or distribution of, humanitarian assistance in Somalia. The United Nations Security Council's Report of the Secretary-General on the situation in Somalia, dated 20 July 2009, contained the following paragraphs involving the activities of al-Shabaab in Somalia: Insurgent groups, such as al-Shabaab, are alleged to be extorting money from private companies and recruiting young people to join the fight against the Government in Mogadishu, including child soldiers. Al-Shabaab has confirmed the presence of foreign fighters within its ranks and has stated openly that it is working with al-Qaida in Mogadishu to remove the Government of Somalia. The foreign fighters, many of whom reportedly originate from Pakistan and Afghanistan, appear to be well trained and battle-tested. They have been observed wearing hoods and directing offensive operations against Government forces in Mogadishu and neighbouring regions. Al-Shabaab has intensified its strategy to coerce and intimidate the Somali population, as reflected in the carefully selected high gain assassinations and arrests of clan elders, several of whom have been murdered. On 19 June 2009, Omar Hashi Aden, the Minister of National Security, was killed in a large-scale suicide car bomb in Beletwyne. Over 30 other people were killed in the attack, which was strongly condemned by the international community and a broad cross-section of Somali society. According to the December 2008 report from the UN Security Council Somalia Monitoring Group (2008/769), al-Shabaab is responsible for a variety of attacks within Somalia over the last several years, including:  The reported killing and beheading of a Somali driver working for the World Food Programme in September 2008,  The bombing of a market in Puntland that killed 20 and wounded over 100 on 6 February 2008,  A campaign of bombings and targeted killings in Somaliland intended to disrupt the 2006 parliamentary elections,  The murders of several foreign aid workers in 2003 and 2004. According to reporting, al-Shabaab raided United Nations compounds in Somalia on 20 July 2009, and issued a decree banning three agencies of the United Nations from the al-Shabaab controlled areas of Somalia. Additionally, Somali Transitional Federal Government forces fought al-Shabaab and Hizbul Islam insurgents from 11-12 July 2009 resulting in the deaths of over 60 people. In the fighting on 11 July 2009, al-Shabaab landed four mortars inside Villa Somalia that resulted in the deaths of three African Union Mission to Somalia (AMISOM) soldiers and injuries to eight others. According to an article published by the British Broadcasting Corporation on 22 February 2009, al-Shabaab claimed responsibility for a suicide car bomb attack on an African Union military base in Mogadishu. According to the article, the African Union confirmed that 11 African Union peacekeepers were killed and 15 others were hurt. According to an article published by Reuters on 14 July 2009, al-Shabaab militants made gains in 2009 in guerrilla-style attacks on Somali and African Union forces. According to an article published by Voice of America on 10 July 2009, al-Shabaab was involved in an attack on Somali government forces in May 2009. According to an article posted on the website of the Council on Foreign Relations authored on 27 February 2009, al-Shabaab has waged an insurgency against Somalia's transitional government and its Ethiopian supporters since 2006. Al-Shabaab killed eleven Burundian soldiers in the deadliest attack on AU peacekeepers since their deployment and states that al-Shabaab engaged in heavy fighting that killed at least fifteen people in Mogadishu.